Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142926 & (88)                                                                                       Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  KARL HORVATH,                                                                                           Brian K. Zahra,
           Plaintiff-Appellee/                                                                                       Justices
           Cross-Appellant,
  v                                                                SC: 142926
                                                                   COA: 292304
                                                                   Wayne CC: 06-625310-CZ
  HRT ENTERPRISES, HEIN RÜSEN, and
  CARL THOMAS,
             Defendants-Appellants/
             Cross-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the January 18, 2011
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 25, 2011                       _________________________________________
         d0718                                                                Clerk